DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-3, 5, 7, 9, 20 and 26 (Currently Amended) 
Claims 11, 13-14, 16 and 21-25 (Previously Presented)
Claims 4, 6 and 8 (Original)
Claims 10, 12, 15 and 17-19 (Canceled)

Allowable Subject Matter
Claims 1-9, 11, 13-14, 16 and 20-26 are allowed.
Regarding claim 1, prior arts do not suggest or teach, among other claimed allowable features, “an electronics module having a plurality of high-capacity power electronics units enabling a charging point to be supplied with a maximum charging capacity above at least 60 kW, the plurality of high-capacity power electronics units having an AC/DC converter and a DC/DC converter that gives rise to interference noise in the electronics module caused during cooling by a cooling module;
wherein the cooling module is configured to convey a coolant in a coolant circuit and is fluidically connected to the electronics module in order to permit the electronics module to be cooled and thereby cause the interference noise;
of the plurality of high-capacity power electronics units, wherein the secondary winding systems are embodied as three-phase secondary winding systems in a star or triangle configuration; and
at least one charging pillar with the charging point, the at least one charging pillar spatially separate from the electronics module to eliminate or reduce interference noise in the at least one charging pillar during cooling of the electronics module by the cooling module;”, in combination with all other elements recited in claim 1.
Claims 2-9, 11, 13-14, 16 and 20-26 are also allowed as they further limit allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG V BUI/Examiner, Art Unit 2859      

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859
October 23, 2021